Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on August 23, 2021.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1 and 11 are not taught by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “that is configured to interface with a plurality of sub-custody providers and an internal custody system based on custody relationship type, wherein the computer processor is further configured to perform the steps of: receiving, via an interface, an API call from a first sub-custody provider relating to a transaction; normalizing the API call to perform a set of functions associated with the first sub-custody provider for the transaction; structuring the transaction to interact with one or more custodian service providers for digital assets wherein the one or more custodian service providers comprise one or more of: the plurality of sub-custody providers and an internal custody platform; and enabling the transaction to be processed by the intelligent transaction policy engine,” which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Double Patenting Rejection
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.

Claims 1-20 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,100,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are just broader vesions of the patent claims. For example:


US Patent 11,100,510
Present Application
1. A system implementing a custody services platform for cryptoassets, the system comprising: a gateway configured to receive input data from a user interface; an intelligent transaction policy engine that applies a set of policy rules to intelligently process one or more transactions on a blockchain network; and a custody adapter that comprises a computer processor, coupled to the intelligent transaction policy engine, that is configured to interface with a plurality of sub-custody providers and an internal custody system based on custody relationship type, wherein the computer processor is further configured to perform the steps of: receiving, via an interface, an API call from a first sub-custody provider relating to a transaction; normalizing the API call to perform a set of functions associated with the first sub-custody provider for the transaction; structuring the transaction to interact with the plurality of sub-custody providers and the internal custody platform that provide custodian services for digital assets, wherein the internal custody platform supports Third Party Custody services, Software-as-a-Service (SaaS) services, Platform-as-a-Service (PaaS) services, and On-Premise services; enabling the transaction to be processed by the intelligent transaction policy engine, wherein the intelligent transaction policy engine interfaces with an Off-Chain interface and an On-Chain interface.
1. A system implementing a custody services platform for cryptoassets, the system comprising: a gateway configured to receive input data from a user interface; an intelligent transaction policy engine that applies a set of policy rules to intelligently process one or more transactions on a blockchain network; and a custody adapter that comprises a computer processor, coupled to the intelligent transaction policy engine, that is configured to interface with a plurality of sub-custody providers and an internal custody system based on custody relationship type, wherein the computer processor is further configured to perform the steps of: receiving, via an interface, an API call from a first sub-custody provider relating to a transaction; normalizing the API call to perform a set of functions associated with the first sub-custody provider for the transaction; structuring the transaction to interact with one or more custodian service providers for digital assets wherein the one or more custodian service providers comprise one or more of: the plurality of sub-custody providers and an internal custody platform; and enabling the transaction to be processed by the intelligent transaction policy engine.



Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

US-PGPUB 2018/0191503 to Alwar et al. discloses a crypto asset transfer notification is sent to a first entity from a second entity. Account verification data generated by the second entity is determined. A set of account data stored by the first entity is retrieved and used to generate a hash. It is verified that the determined account verification data matches the generated hash. A requested asset is determined. An API call to generate a crypto token asset for the requested asset in a socially aggregated blockchain datastructure is made. An address of an aggregated crypto transaction trigger entry is determined. Oracle data that satisfies the crypto smart rule is provided.



6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192